Per Curiam.  Mr. Timothy D. Williams appeared on June 24, 1999, in response to this court’s per curiam order of May 20, 1999, wherein the court requested Mr. Williams to show cause why he should not be held in contempt. The per curiam referenced the petition of the Professional Conduct Committee, which stated Mr. Williams’s license to practice law had been suspended on February 2, 1999, and the Committee further alleged that Mr. Williams had failed to comply with the procedures required of an attorney during his suspension. Mr. Williams entered a plea of not guilty to the specified charges and requested a hearing. The court hereby appoints attorney at law Scott Stafford as master in this matter and directs that he set an early hearing date to permit the Professional Conduct Committee and Mr. Williams the opportunity to present their respective charges and defenses. The court further requests that the master file his findings on or before Tuesday, July 13, 1999. The parties may file simultaneous briefs on or before Friday, July 16, 1999, and reply briefs, if desired, on or before 5:00 p.m., Monday, July 19, 1999.